                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF WISCONSIN


JOHN F. WRIGHT, JR.,

                            Petitioner,                            OPINION AND ORDER

       v.                                                               17-cv-589-wmc

WISCONSIN DEPT. OF CORRECTIONS,
DIVISION OF COMMUNITY CORRECTIONS,

                            Respondent.


       John Wright, Jr. has filed a petition for a writ of habeas corpus pursuant to 28

U.S.C. § 2254, in which he claims that his 2016 conviction in the Circuit Court for Dane

County for battery and domestic abuse disorderly conduct was obtained in violation of his

constitutional rights. (Dkt. #1.) On September 20, 2018, Magistrate Judge Stephen

Crocker reviewed the petition and construed it as raising the following claims: (1) the

prosecutors who handled petitioner’s case presented perjured testimony and tainted

evidence at trial; (2) petitioner’s trial counsel was ineffective for allowing the perjury to

occur and for not calling petitioner’s son as a witness; (3) petitioner’s appellate counsel

was ineffective for advising petitioner that she saw no meritorious grounds for appeal; and

(4) the trial judge, an appellate court judge and all of the justices of the Wisconsin Supreme

Court engaged in judicial misconduct when they denied various motions brought by

petitioner. (Dkt. # 8.) The magistrate judge concluded, after reviewing the petition and

publicly-available documents, that petitioner had more than likely procedurally defaulted

                                              1
any federal claims -- to the extent they were viable -- by failing to petition the Wisconsin

Supreme Court for review after the Wisconsin Court of Appeals summarily affirmed his

conviction. Accordingly, the magistrate judge directed petitioner to show cause why the

court should not dismiss his petition on grounds of procedural default; more specifically,

petitioner was ordered to show one of the following: (1) he did not include all of his

federal claims in his state court direct appeal and a state court procedure is available by

which he still may be able to do so; (2) some objective factor external to the defense

prevented him from filing a petition for review with the Wisconsin Supreme Court; or (3)

no reasonable juror would have convicted him in light of new evidence that was not

presented at trial.

       Petitioner has now responded to the magistrate judge's order.              (Dkt. #9.)

Although he has submitted a slew of documents to support his claim that his conviction

was obtained and upheld as a result of a far-ranging conspiracy involving the police, the

prosecutor, his trial and appellate attorneys, and various state court judges, none of these

documents provides a reason for this court to overlook petitioner’s procedural default and

hear his petition on the merits. Accordingly, the court must dismiss the petition.




                                             OPINION

       Before seeking a writ of habeas corpus in federal court, a state prisoner must first

give the state courts a full and fair opportunity to resolve any federal constitutional claims.

O’Sullivan v. Boerckel, 526 U.S. 838, 845 (1999); 28 U.S.C. § 2254(b)(1)(A). This legal

                                              2
principle, known as comity, recognizes that state and federal courts are equally bound to

guard against constitutional violations and that federal courts will not overturn a state

court conviction unless the state courts have had an opportunity to correct the violation

in the first instance. Id.; Rose v. Lundy, 455 U.S. 509, 515 (1982). To ensure the state

courts have had this opportunity, a state prisoner must exhaust his claims by invoking “one

complete round of the State’s established appellate review process.” Boerckel, 526 U.S. at

846. This means that he must present his claims to the highest state court for a ruling on

the merits. Lieberman v. Thomas, 505 F.3d 665, 669 (7th Cir. 2007). In Wisconsin, this

means that a petitioner must pursue his claims all the way to the Wisconsin Supreme

Court.

         Petitioner did not do this, at least not in the way he was supposed to. As he

acknowledges, he did not file a petition for review in the Wisconsin Supreme Court, which

is the established procedure for seeking review of an adverse decision of the Wisconsin

Court of Appeals. Wis. Stat. § 809.62. Instead, while his direct appeal was pending

before the state court of appeals, petitioner filed a “Petition for An Original Action” in the

Wisconsin Supreme Court. Such actions, although authorized by Article VII, Section

3(2) of the Wisconsin Constitution, are not part of the state’s “established appellate review

process” for reviewing criminal convictions, but rather are reserved for “exceptional cases

in which a judgment by the court significantly affects the community at large.” Wis. Prof’l

Police Ass’n, Inc. v. Lightbourn, 2001 WI 59, ¶ 4, 243 Wis. 2d 512, 627 N.W.2d 807. Under

Boerckel, therefore, petitioner’s original action does not “count” towards satisfying the

                                              3
exhaustion requirement. See Baldwin v. Reese, 541 U.S. 27, 29 (2004) (petitioner must

fairly present his claims “in each appropriate state court” as established by state procedure).

       As the magistrate judge explained in his order, a petitioner’s failure to fully exhaust

his state court remedies in accordance with state law -- as petitioner did here -- constitutes

a “procedural default” that bars the federal court from hearing the claims unless the

petitioner can meet certain criteria. (9/21/18 Op. & Order (dkt. #8) 3-4.) As noted

previously, the magistrate judge spelled out expressly what petitioner had to show in order

to satisfy these criteria. Having reviewed petitioner’s response to the magistrate judge’s

order, the court finds that petitioner has wholly failed to satisfy his burden. Petitioner

does not explain why he failed to file a petition for review with the Wisconsin Supreme

Court, other than to refer to the fact that he was proceeding pro se. However, a prisoner’s

pro se status does not constitute “cause” for a default. See Harris v. McAdory, 334 F.3d

665, 668 (7th Cir. 2003) (petitioner’s pro se status does not constitute adequate grounds

for cause). Similarly, petitioner’s lack of education or legal knowledge are not “external

impediments” that would excuse a procedural default. See, e.g., Dellinger v. Bowen, 301 F.3d

758, 763 (7th Cir. 2002) (petitioner’s youth and lack of education did not constitute

cause); Henderson v. Cohn, 919 F.2d 1270, 1272-73 (7th Cir. 1990) (petitioner’s illiteracy

and limited education insufficient to establish cause).

       Petitioner has not attempted to show that he is actually innocent, see Schlup v. Delo,

513 U.S. 298, 315 (1995), nor does he assert that he has additional federal claims that he

could still raise in the state courts. Instead, he insists that “numerous state officials” who

                                              4
were involved with his case committed crimes in order to secure his conviction, and that

the “public interest” demands that this court investigate those crimes and review his

conviction. Convinced though petitioner may be, the documents he has attached to his

response do not come close to establishing criminal behavior, and they certainly fail to

provide this court with a reason to overlook his default and review his conviction. As a

result, this court must dismiss the petition on grounds of procedural default.

       Finally, the court declines to issue a certificate of appealability as to the claims

advanced in the habeas corpus petition. See 28 U.S.C. § 2253(c)(2); Rule 11 of the Rules

Governing Section 2254 Cases. For the reasons stated in this order, the court finds that

reasonable jurists would not debate whether this court was correct in its procedural ruling.

Slack v. McDaniel, 529 U.S. 473, 484 (2000) (“When the district court denies a habeas

petition on procedural grounds without reaching the prisoner’s underlying constitutional

claim, a COA should issue when the prisoner shows, at least, that jurists of reason would

find it debatable whether the petition states a valid claim of the denial of a constitutional

right and that jurists of reason would find it debatable whether the district court was correct

in its procedural ruling.”)




                                              5
                                           ORDER

      IT IS ORDERED that the petition of John Wright, Jr. for a writ of habeas corpus is

DENIED. No certificate of appealability shall issue.

      Entered this 19th day of September, 2019.

                                        BY THE COURT:

                                        /s/
                                        ________________________
                                        WILLIAM M. CONLEY
                                        District Judge




                                           6
